DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Hiraoka et al. for a “detecting system, and reader” filed October 30, 2019 has been examined.  

This application claims foreign priority based on the application 2018-207687 filed November 2, 2018 in Japan.  Receipt is acknowledged of papers submitted under 35 U.S.C 119(a) – (d), which papers have been placed of record in the file.  
 This application claims priority to a 371 of PCT/JP2019/042609, which is filed on April 8, 2021.

A preliminary amendment to the claims 1 and 3-11 has been entered and made of record.  
The new set of claims 12-20 are introduced.

Claims 1-20 are pending.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 10-14 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Borgese et al. (IEEE sensors journal, vol 17, No. 15, AUGUST 1, 2017).

Referring to claim 1, Borgese et al. disclose a detecting system comprising:
a sensor (i.e. a chipless RFID sensor) (page 4699; column 2, section I introduction; see Figure 1) including: an antenna part (i.e. a finite Frequency Selective Surface (AIS)) formed with a metal pattern (i.e. a silver nanoparticle ink) (page 4700; column 1; section II chipless RFID sensor); and 
a back surface reflector (i.e. a metallic ground plane) that faces the antenna part (AIS) via an isolation layer (i.e. a cardboard) (page 4700; column 1; section II. Chipless RFID sensor; see Figure 1); and
a reader that transmits electromagnetic waves to the sensor (i.e. a dual-polarized horn antenna (Flann DP240) is placed in front of a tag at a distance R of 25 centimeter and it is connected to a two-port VNA (Keysight- E5071C) (page 4702; column 1, section III. Measurement Setup; see Figure 5), 
receives reflected waves from the sensor (i.e. the electromagnetic response of the tag is measured) (page 4702; column 1, section III. Measurement Setup; see Figure 5), 
 and compares reflection characteristics of the sensor detected from the reflected waves with reflection characteristics of the sensor stored in advance, to detect a state change in the sensor (i.e. a laptop running Matlab code compares reflection characteristic of the sensor detected from the reflected wave (green or blue curve in Figure 8)  with reflection characteristic of the sensor stored in advance (red curve), to detect a state of change in the sensor (page 4702 to 4703, Section IV. Prototype and Measurement Results, see Figures 7 to 10).

Referring to claim 2, Borgese et al. disclose the detecting system according to claim 1, wherein the reader transmits the electromagnetic waves to the sensor while temporally changing transmission frequency, to perform a sweep with the transmission frequency (i.e. a dual-polarized horn antenna (Flann DP240) (i.e. the reader) is placed in front of a tag at a distance R of 25 centimeter and it is connected to a two-port VNA (Keysight- E5071C) (page 4702; column 1, section III. Measurement Setup;  page 4702; column 1; see Figure 5), the reader calculates the percentage frequency shift with respect to the resonance frequency measured in normal humidity conditions.  The RH level and the normalized frequency shift as a function of the observation time for the three working bands of the chipless tag is reported.  The electromagnetic response of the proposed chipless RFID tags.  The tag responses exhibits 3 deep nulls at the frequencies as show in Figure 8.) (page 4702 to page 4703, Section IV. Prototype and Measurement Results, see Figures 7 to 10).

Referring to claim 3, Borgese et al. disclose the detecting system according to claim 1, wherein the reader detects a state change in the sensor, by comparing a resonance frequency of the sensor detected from the reflected waves with a resonance frequency of the sensor stored in advance (i.e. the frequency response of the RFID tag was monitored when the RH level within the climate chamber was increased from 60% to 90% in the step of 10%.  with the aim of better displaying the shift of the resonance peaks with the variation of the RH level, the resonant frequencies as a function of the observation time has been plotted in Figures 9a to 9c.  The profile RH and resonance frequency as a function of the observation time for the three working bands of the chipless tag are obtained) (page 4702 to page 4703, Section IV. Prototype and Measurement Results, see Figures 7 to 10).

Referring to claim 4, Borgese et al. disclose the detecting system according to claim 1, wherein the reader detects a state change in the sensor, by comparing an intensity of the reflected waves with an intensity of the reflected waves indicated by the reflection characteristics of the sensor stored in advance (i.e. the frequency response of the RFID tag was monitored when the RH level within the climate chamber was increased from 60% to 90% in the step of 10%.  In order to compare the magnitude of the frequency shift for the three bands, it is convenient to consider normalized resonance frequency shift and calculate the percentage frequency shift with respect to the resonance frequency measured in normal humidity conditions) (page 4702 to page 4703, Section IV. Prototype and Measurement Results, see Figures 7 to 10).

 	Referring to claim 5, Borgese et al. disclose the detecting system according to claim 1,
wherein the sensor is configured such that one of a state of the antenna part, a state of the isolation layer (i.e. the humidity in the cardboard), or a state of the back surface reflector is linked to a state of a detection target (page 4700 section II. Chipless RFID sensor; see Figures 1 and 2), and 
the reader detects a state change in the detection target, by comparing the reflection characteristics of the sensor detected from the reflected waves with the reflection characteristics of the sensor stored in advance (page 4702 to page 4703, Section IV. Prototype and Measurement Results, see Figures 7 to 10).

Referring to claim 10, Borgese et al. disclose the detecting system according to claim 1, comprising a plurality of the sensors having resonance frequencies different from one another, wherein the reader detects state changes in the respective sensors separately from one another, from the resonance frequencies of the respective sensors (i.e. the moisture sensor relies on the frequency shift of the peaks encoded in the radar cross section (RCS) of the tag and requires a bandwidth of 13.5 GHz and dynamic of the RCS within (-80 dB, -30dB). the reading system comprises only a single antenna operating in linear polarization within the bandwidth 2-8 GHz) (page 4699-4700, Section I. Introduction, see Figures 2 to 7).

Referring to claim 11, Borgese et al. disclose a reader that detects a state change in a sensor that includes an antenna part formed with a metal pattern and a back surface reflector facing the antenna part via an isolation layer, to the extent as claimed with respect to claim 1 above, and the reader further including: a hardware processor that: transmits electromagnetic waves to the sensor (i.e. a dual-polarized horn antenna (Flann DP240) (i.e. the reader) is placed in front of a tag at a distance R of 25 centimeter and it is connected to a two-port VNA (Keysight- E5071C) (page 4702; column 1, section III. Measurement Setup;  page 4702; column 1; see Figure 5).  The reader calculates the percentage frequency shift with respect to the resonance frequency measured in normal humidity conditions.  The RH level and the normalized frequency shift as a function of the observation time for the three working bands of the chipless tag is reported.  The electromagnetic response of the proposed chipless RFID tags.  The tag responses exhibits 3 deep nulls at the frequencies as show in Figure 8.) (page 4702 to page 4703, Section IV. Prototype and Measurement Results, see Figures 7 to 10).

Referring to claims 12-14 and 19, Borgese et al. disclose the detecting system according to claim 2, although different in scope from the claims 3-5 and 10, the claims 12-14 and 19 contains similar limitations in that the claims 3-5 and 10 already addressed above therefore claims 12-14 and 19 are also rejected for the same reasons given with respect to claims 3-5 and 10, respectively.

Referring to claim 20, Borgese et al. disclose the detecting system according to claim 3, although different in scope from the claim 4, the claim 20 contains similar limitations in that the claim 4 already addressed above therefore claim 20 is also rejected for the same reasons given with respect to claim 3.



Allowable Subject Matter

Claims 6-9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Referring to claims 6 and 15, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein the antenna part is mounted in a stretchable state on an object as a detection target, and the reader detects a change in a stretched state of the object from a change in a stretched state of the antenna part.

Referring to claims 7 and 16, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein the isolation layer is configured such that an object as a detection target moves in and out of the isolation layer, and the reader detects a change in abundance or abundance density of the object in the isolation layer, from a change in a dielectric constant of the isolation layer.

 	 Referring to claims 8 and 17, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein the antenna part or the back surface reflector above or below an object as a detection target is formed so as to change in position with a change in thickness of the object, and the reader detects a change in the thickness of the object, from a change caused in a resonance phenomenon in the antenna part by a change in distance between the antenna part and the back surface reflector.

Referring to claims 9 and 18, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations wherein the back surface reflector is attached to an object as a detection target, and the reader detects a change in a position of the object, from a change caused in a resonance phenomenon in the antenna part by a change in an area of the back surface reflector in a region facing the antenna part.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684